Title: From George Washington to John Hancock, 5 July 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris Town 5th July 1777

Since I did myself the honor to address you upon the 2d instant, the Enemy’s shipping all moved round from Prince’s Bay towards the watering place and the British and Foreign Troops marched from the Ground opposite to Amboy to the North End of Staten Island. The new Levies now lay from the Blazing Star along the Sound. Upon this motion of the Enemy it was judged expedient to form a new disposition of the Army, and it was therefore determined to advance Genl Sullivan’s division to Pompton, the main Body of the Army to this place, and to leave two Regiments of Foot and a detatchment of Horse to guard the Shore from Newark to Amboy and prevent small parties from crossing over and distressing the Inhabitants. Had General Howe remained opposite Amboy, I should not have thought this remove of the Army justifyable, because he might have suddenly thrown himself over again, and got the start of us; but in his present Situation it would take him so considerable a time to remove his Baggage and Stores back again, that we could be in our old Camp at Middle Brook long before he could effect this.
Genl Sullivan will proceed on to Peekskill upon the first certain in

of the Enemy’s intention to move up the River, and with the Force already there I hope will be sufficient to check them untill the whole Army arrives to their Assistance. I keep people constantly upon Staten Island, who give me daily information of the Operations of the Enemy—I have heard nothing from Ticonderoga since the accounts which I transmitted in my last, from whence I conclude that Matters have remained quiet in that Quarter.
Brig. Genl Saltonstall who came out with the Connecticut Militia last Fall was taken sick soon after his arrival at Camp and returned home, from whence he never came to join the Brigade during its continuance in Service. He however made a demand of pay for the whole time, which I objected to, but made him an offer of pay for the time he was actually employed. To support his claim he sent me the inclosed letter or rather Journal, which I submit to your determination. If you think him intitled to his whole pay I will grant him a Warrant.
Capt. Sullivan, one of the Hostages given at the Cedars, was released in March last by Genl Carlton upon Condition that he should return if demanded. Being subject to this Controul, he does not think it prudent to enter into any Business in the Civil line lest he should be suddenly called away, and from the Nature of his parole he cannot take a military part. A continuance of his pay while under these Circumstances is therefore all that he has to subsist upon, but I did not think myself at liberty to grant this without the sanction of Congress, tho’ in my opinion he is intitled to it. As Capt. Sullivan pleads his wants and writes pressingly for the Money, I shall be glad of your speedy Answer.
I mentioned the exhausted State of the military Chest in my last, and I hope you have fallen upon means to replenish it. I have the Honor &ca.
